Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 1/29/2021 has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/29/2020. Applicant’s amendments to the Claims have NOT overcome each and every rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 10/29/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recite “the resistance to flow through the at least one membrane at the upstream side of the base is at least about 30 times greater than resistance to flow through the microneedle array,”. This limitation is indefinite because the claim does not make clear what the upper limit on resistance to flow through the membrane. Clarification is required.
Claims 3, 5 and 7-14 are similarly rejected by virtue of their dependency upon claim 1.
Claim 3 in lines 1 -3 recite “resistance to flow through the at least one membrane is at least about 40 times greater than resistance to flow through the microneedle array.” This limitation is indefinite because the claim does not make clear what the upper limit on resistance to flow through the membrane. Clarification is required.
Claim 5 in lines 1 -3 recite “resistance to flow through the at least one membrane is at least about 50 times greater than resistance to flow through the microneedle array.” This limitation is indefinite because the claim does not make clear what the upper limit on resistance to flow through the membrane. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0165861 to Ross.
Regarding claim 1, Ross discloses a microneedle array assembly (Figs. 16-20 and 21 -26), comprising:
a microneedle array (microneedle assembly 280/380) comprising
a base (support 212/312) having opposite upstream (upstream side is side with reservoir 206/306, see Fig. 16 and 26) and downstream (downstream side is side with microneedles 230/330) sides, and through which drug flows when the release liner 310 is removed, see paragraph 147 and Figs. 19-20 and 26), and
a plurality of microneedles (microneedles 230/330) extending from the downstream side (downstream side is side with microneedles 230/330); and
at least one membrane (rate control membrane 208/308) engaged against the upstream side (upstream side is side with reservoir 206/306) of the base (support 212/312) (Figs. 16 and 26),
wherein the microneedle array (microneedle assembly 280/380) and the at least one membrane (rate control membrane 208/308) are cooperatively configured so that a plurality of flow paths (channels 231/331) extend through the microneedle array assembly (see Figs. 16 and 26 and paragraph 150).
The embodiments shown in Figs. 16-20 and 21 -26 do not expressly show that the base has a plurality of apertures extending between the upstream and downstream sides thereof. However, the Examiner notes that drug does pass through the base (support 212/312), as shown in Figs. 19-20 and 26 and as discussed in at least paragraph 147. As such, the Examiner is of the position that the drug must get from the reservoir (reservoir 206/306) to the microneedles (microneedles 230/330) somehow. 
The embodiment of Fig. 4 of Ross teaches a microneedle array (microneedle assembly shown in Fig. 4) comprising a base (the structure having first surface 314 and second surface 316 and apertures 328 extending there through) having opposite upstream (upstream side first side 314, see Fig. 4) and downstream (downstream side is side at surface 316; see Fig. 4) sides, and a plurality of microneedles (microneedles 318) extending from the downstream side (side 316), wherein the base with its opposite upstream and downstream sides defines a plurality of apertures (apertures 328) extending between the upstream (side 314) and downstream (side 316) sides). 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have facilitated the drug flow through the base/microneedles of the embodiments of Figs. 16-20 and 21-26, with the microneedle base and microneedle structure construction taught in the embodiment of Fig. 4 (i.e., such that the base includes a plurality of apertures extending between the upstream and downstream sides), since such a construction would facilitate the drug’s passage from the reservoir, through the rate control membrane, and out the microneedles of the embodiment of Figs. 16-20 and 21-26, and because by enabling the compound to flow through the support (i.e., base)  and directly into the channels of the microneedles, more precise control over the delivery location and the amount of substance delivered may be provided (paragraph 64 of Ross).
The modified device of Ross will hereinafter be referred to as the modified device of Ross.  
The Examiner is also of the position that the modified device of Ross teaches that resistance to flow through the at least one membrane (rate control membrane 208/308) at the upstream side of the base is at least about 30 times greater than resistance to flow through the microneedle array (microneedle assembly 280/380), wherein the at least about 30 times greater is a difference in the resistance to flow between the upstream side and the downstream side of the base, and wherein the difference is measured at the plurality of apertures of the base (the Examiner notes that the limitation that “the resistance to flow through the at least one membrane at the upstream side of the base is at least about 30 times greater than resistance to flow through the microneedle array, wherein the at least about 30 times greater is a difference in the resistance to flow between the upstream side and the downstream side of the base, and wherein the difference is measured at the plurality of apertures of the base” is a functional limitation. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01).
Nonetheless, paragraph 143 of Ross teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi-permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. Similarly, paragraphs 64-66 of Ross teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 30 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
The modified device of Ross will hereinafter be referred to as the modified device of Ross.
Regarding claim 2, the modified device of Ross teaches the claimed invention as discussed above concerning claim 1, and the modified device of Ross further teaches that the resistance to flow through the at least one membrane (rate control membrane 208/308) is within a range of from about 30 times to about 100 times the resistance to flow through the microneedle array (microneedle assembly 280/380) (paragraph 143 teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi-permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. Similarly, paragraphs 64-66 of Ross teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 30 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Regarding claim 3, the modified device of Ross teaches the claimed invention as discussed above concerning claim 1, and the modified device of Ross further teaches that the resistance to flow through the at least one membrane (rate control membrane 208/308) is at least about 40 times greater than the resistance to flow through the microneedle array (microneedle assembly 280/380) (paragraph 143 teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi-permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. Similarly, paragraphs 64-66 of Ross teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 40 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Regarding claim 4, the modified device of Ross teaches the claimed invention as discussed above concerning claim 3, and the modified device of Ross further teaches that the resistance to flow through the at least one membrane is within a range of from about 40 times to about 100 times the resistance to flow through the microneedle array (microneedle assembly 280/380) (paragraph 143 teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi-permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. Similarly, paragraphs 64-66 of Ross teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 40 times greater to 100 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Regarding claim 5, the modified device of Ross teaches the claimed invention as discussed above concerning claim 1, and the modified device of Ross further teaches that the resistance to flow through the at least one membrane (rate control membrane 208/308) is at least about 50 times greater than the resistance to flow through the microneedle array (microneedle assembly 280/380) (paragraph 143 teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi- permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. Similarly, paragraphs 64-66 of Ross teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 50 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Regarding claim 6, the modified device of Ross teaches the claimed invention as discussed above concerning claim 5, and the modified device of Ross further teaches that the resistance to flow through the at least one membrane (rate control membrane 208/308) is within a range of from about 50 times to about 100 times the resistance to flow through the microneedle array (microneedle assembly 280/380) (paragraph 143 teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi-permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. Similarly, paragraphs 64-66 of Ross teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 50 times greater to 100 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Regarding claim 7, the modified device of Ross teaches the claimed invention as discussed above concerning claim 1, and the modified device of Ross further teaches that the at least one membrane (rate control membrane 208/308) being engaged against the upstream side of the base (support 212/312) (see Fig. 26) is comprised of a downstream side of the at least one membrane (rate control membrane 208/308) being engaged against the upstream side of the base (support 212/312) (see Fig. 26).
While the embodiments of Figs. 16-20 and 21 -26 do not expressly discuss whether the downstream side of the at least one membrane is engaged against the upstream side of the base in a manner that restricts any flow between the flow paths extend through the microneedle array assembly at an interface between the downstream side of the at least one membrane and the upstream side of the base, the embodiment of Fig. 4 teaches this limitation.
The embodiment of Fig. 4 of Ross teaches that the base (formed between first surface 314 and surface 316) restricts any flow between the flow paths (pathway 326; paragraph 64) that extend through the microneedle array assembly (microneedle assembly; Fig. 4). The microneedle array (310) of Fig. 4 forms an interface with the downstream side of the at least one membrane (rate control membrane 208/308; see Figs. 16 and 26) and the upstream side of the base (support 212/312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the configuration of the base and flow paths, as taught by the embodiment of Fig. 4, as the arrangement for the base and flow paths of the embodiments of Figs. 16-20 and/or 21-26, since Ross teaches that this is a configuration of the microneedle assembly (Fig. 4 and paragraph 13).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross).
Regarding claim 10, the modified device of Ross teaches the claimed invention as discussed above concerning claim 1, and the modified device of Ross further teaches a drug delivery device (patch 200/300), comprising: a microneedle array assembly (Figs. 16-20 and 21-26, in view of the embodiment of Fig. 4, see rejection for claim 1 above) according to claim 1 and a reservoir (reservoir 206/306) operatively associated with the microneedle array (microneedle assembly 280/380) for supplying liquid (drug compound 207/307) to the microneedle array (microneedle assembly 280/380) by way of the at least one membrane (rate control membrane 208/308).
Regarding claim 11, the modified device of Ross teaches the claimed invention as discussed above concerning claim 10, and the modified device of Ross further teaches a force provider (such as a pump, actuator, micro pumps, see paragraphs 151-153) for causing at least some of the liquid to flow from the reservoir (reservoir 206/306) toward the microneedle array assembly (microneedle assembly 280/380) (paragraphs 151-153).
Regarding claim 12, the modified device of Ross teaches the claimed invention as discussed above concerning claim 11, and the modified device of Ross further teaches that the force provider (such as a pump, actuator, micro pumps, see paragraphs 151-153) is for causing an increase in pressure of the liquid (paragraphs 151 -153); and the at least one membrane (rate control membrane 208/308) is for causing a decrease in pressure of the liquid (paragraph 151).
While Ross does not expressly teach that an absolute value of the increase in pressure is approximately equal to an absolute value of the decrease in pressure, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the force provided by the force provider to be approximately equal to the absolute value of the decrease in pressure caused by the at least one membrane since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify the parameters of Ross to achieve an absolute value of the increase in pressure that is approximately equal to an absolute value of the decrease in pressure, as claimed, since Applicant has not disclosed that having this pressure relationship solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of this pressure relationship, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 13, the modified device of Ross teaches the claimed invention as discussed above concerning claim 11, and the modified device of Ross further teaches a plenum (plenum formed once release member 310 is removed; see Figs. 17-20) in fluid communication with an upstream side of the reservoir (reservoir 206/306), wherein the force provider (such as a pump, actuator, micro pumps, see paragraphs 151-153) is for causing at least some of the liquid to flow from the reservoir (reservoir 206/306) to the plenum (see Figs. 19-20).

Allowable Subject Matter
Claims 8, 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the Non-Final dated 10/29/2020 have been considered but are not persuasive.
Applicant’s response to the 112b rejections set forth in the Non-Final Action dated 10/29/2020 was to amend claim 1 to clarify that “the at least about 30 times greater is a difference in the resistance to flow between the upstream side and the downstream side of the base, and wherein the difference is measured at the plurality of apertures of the base”. Applicant asserts that this new amendment to claim 1 addresses the 112b rejection that the claim does not make clear what the upper limit on resistance to flow through the membrane. The Examiner respectfully disagrees. 
Applicant’s amendment to claim 1 does not place an upper limit on the claimed range of the resistance to flow through the at least one membrane. As the claim is presently recited, the Examiner understands that the resistance to flow through the at least one membrane must be at least about 30 times greater than the resistance to flow through the microneedles, but what is the upper limit of this relationship that is required by the present invention? This is, in effect, a recitation of an open-ended numerical range, and is indefinite as presently presented. Nothing in the newly added limitation of “the at least about 30 times greater is a difference in the resistance to flow between the upstream side and the downstream side of the base, and wherein the difference is measured at the plurality of apertures of the base” quantifies the upper limit of resistance to flow of the at least one membrane, and therefore Claim 1 is indefinite. Similarly, the newly added limitation to claim 1 does not address/resolve the indefinite issue involving claims 3, 5 and 7-14. However, the Examiner notes that claims 4 and 6 do address the upper limit definiteness issue. 

Regarding the Ross reference, Applicant contends that Ross does not teach the present invention as presently recited in claim 1. The Examiner has applied an alternative interpretation of the Ross reference to the claims. Please see above rejection.
The Examiner is of the position that Ross teaches that resistance to flow through the at least one membrane (rate control membrane 208/308) at the upstream side of the base is at least about 30 times greater than resistance to flow through the microneedle array (microneedle assembly 280/380), wherein the at least about 30 times greater is a difference in the resistance to flow between the upstream side and the downstream side of the base, and wherein the difference is measured at the plurality of apertures of the base. 
As an initial matter, the Examiner notes that the limitation that “the resistance to flow through the at least one membrane at the upstream side of the base is at least about 30 times greater than resistance to flow through the microneedle array, wherein the at least about 30 times greater is a difference in the resistance to flow between the upstream side and the downstream side of the base, and wherein the difference is measured at the plurality of apertures of the base” is a functional limitation. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.
Nonetheless, paragraph 143 of Ross expressly teaches that the particular materials, thickness, etc. of the rate control membrane may vary based on multiple factors, such as the viscosity of the drug compound, the desired delivery time, etc. and paragraph 144 teaches that the rate control membrane may be fabricated from permeable, semi-permeable or microporous materials that are known in the art to control the rate of drug compounds and having permeability to the permeation enhancer lower than that of drug reservoir. 
Similarly, paragraphs 64-66 of Ross expressly teaches that various parameters (such as cross section and shape (paragraph 64), overall flow path shape (winding or circuitous verses a substantially linear pathway; paragraph 66), and number of channels 330 in fluid communication with each aperture 328 (paragraphs 65-66)) of the apertures 328, channels 330, and pathways 326 can be manipulated to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (paragraph 64).  
As such, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the materials, thickness, and other properties of the at least one membrane, apertures, flow path, etc., of the device of Ross, as taught by Ross (paragraphs 64-66 and 143-144), in order to achieve a flow through the at least one membrane that is at least about 30 times greater than resistance to flow through the microneedle array in order to achieve more precise control over the delivery location and the amount of substance delivered may be provided by the microneedle device to the patient (see paragraphs 64-66 and 143-144 of Ross), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783